NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
CHERYL MORRISON,
Petiti0ner, '
V.
DEPARTMENT OF THE INTERIOR,
Respondent.
2012-3046 .
Petition for review of the F28 U.S.C.
§ 1295. lt appears that Morrison’s petition regarding the
Federal Labor Re1ations Act does not arise out of a deci-
sion of the Merit Syste1ns Protection Board or an arbitra-
tors’ award. See 5 U.S.C. § 7121(f); 5 U.S.C. § 4303; 5
U.S.C. § 7512.
Upon consideration thereof,
IT ls ORDERED THAT:
(1) The motion for leave to proceed in forma pauperis
is granted Payment of the docketing fee is waived
(2) Morrison is directed to show cause, within 30 days
of the date of filing of this order why this petition should
not be dismissed. The Department of the Interi0r may
also respond within that time.
(3) The briefing schedule is stayed.
FoR THE COURT
FEB 1 0 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
001 Ch€1'Y1 MO1’1‘iSO11 us couni:i)'i'Zl\?FEAls ron
Michael D. Austin, Esq. THE FEnERf-1- c'RCU"
319 FEB 10 2012
JAN HDRBAlY
CLERK